 In the Matter ofCONSTRUCTION MATERIALS COMPANY, EMPLOYERandINTERNATIONALASSOCIATION OFMACHINISTS,DISTRICTNo.9,PETITIONERCase No. 14-RC-577.-Decided July .2, 194.9DECISIONANDORDERUpon a petition duly filed, a hearing was held before Sampel P.McChesney, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, a Missouri corporation, is engaged in the manu-facture, sale, and distribution of "ready-mix" concrete and "dry"building materials.It operates in St. Louis, Missouri, two plantsknown as the Chippawa Street plant and the San Francisco Avenueplant.During the year 1948, the Employer purchased raw materials con-sisting of sand, gravel, cement, and building materials in excess of$400,000, of which 15 percent was shipped to the Employer fromoutside the State of Missouri.During this same period, the Em-ployer sold finished products valued in excess of $1,000,000, all ofwhich were shipped by the Employer to points within the State ofMissouri.While we do not find that the Employer's operations are whollyunrelated to commerce, we are of the opinion that the relationshipis remote and that the operations are essentially local in character.The assertion of jurisdiction would not, therefore, effectuate the poli-cies of the Act.'Accordingly, we shall dismiss the petition.1Matter of Makins Sand&Gravel Co., Inc.,85 N. L. R. B. 213, and cases cited therein.85 N. L. R. B., No. 63.320 CONSTRUCTION MATERIALS COMPANY321ORDERUpon the foregoing findings of fact and the entire record in thecase, the National Labor Relations Board hereby orders that the peti-tion filed in the instant matter be, and it hereby is, dismissed.MEMBERS HOUSTON and MURDOOK, dissenting :For the reasons stated in our dissent inMakins Sand & GravelCo., Inc.,85 N. L. R. B. 213, we do not share the view of the majority inthis case.